Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 51, 52, 53, 55, 56, 57, 59, 60, 61, 62, 63, 64, 66, 67, 68, 70, 71, 72 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4. Claims 51, 52, 53, 55, 56, 57, 59, 60, 61, 62, 63, 64, 66, 67, 68, 70, 71, 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHO et al. (US 20070010251) in view of HAYASHI et al. (US 20100130208) and LEE et al. (US 20030224786).

Regarding claims 51, 62, CHO et al. (US 20070010251) teaches method of operating a first base station (BS) in a communication system, the method comprising: 
transmitting, to a second BS, a request message, the request message including configuration information for a mobile station (MS), capability information of the MS required for the second BS to allocate resources for the MS, and an MS identifier (fig. 2, par. 21, the HO_PRE_NOTIFICATION message includes MS unique ID identifying the MS,  Estimated Time to HO indicating an estimated handover start time for the MS, Required BW indicating a bandwidth that the MS 200 requests to a target BS, Service Flow Identifier (SFID) identifying a service flow being serviced to the MS, and Required Quality of Service (QoS) indicating a QoS level for each SFID for requesting handover); 
receiving, from the second BS, a response message including the MS identifier included in the request message transmitted from the first BS in response to transmitting the request message (fig. 2, par. 25, HO_PRE_NOTIFICATION RESPONSE message includes  MS unique ID identifying the MS 200, BW Estimated indicating a bandwidth that the second and third BSs 220 and 230 each are expected to provide, and QoS Estimated indicating a QoS level that the second and third BSs 220 and 230 each are expected to provide); 
transmitting, to the MS, a first message including resource configuration information of the second BS (fig. 2, par. 27, 28, the MOB_BSHO_RSP message includes a plurality of IEs. The IEs include Management Message Type indicating the type of the transmitted message, Estimated HO start indicating an estimated time when the handover will start, and information about the recommended target BSs ordered by the first BS 210. N_Recommended indicates the number of the recommended target BSs, Neighbor BS-ID identifies each of the recommended target BSs, and service level prediction indicates an expected service level that the recommended target BS will provide to the MS 200);
However, CHO does not teach transmitting, to the second BS, a second message including a serial number (SN) of at least one data unit processed by the first BS.
But, HAYASHI et al. (US 20100130208) in a similar or same field of endeavor teaches transmitting, to the second BS, a second message including a serial number (SN) of at least one data unit processed by the first BS (fig. 4, par. 61, sends the target base station 1-2 the forward order number (the maximum forward order number) that the user packet controller 19 has provided to a user packet).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by HAYASHI in the system of CHO to providing the target BS the last order number of the packet from the serving BS.

However, CHO and HAYASHI do not teach an identifier (ID) for a service flow which is allocated for the MS
But, LEE et al. (US 20030224786) in a similar or same field of endeavor teaches transmitting, to the second BS, a second message including a serial number (SN) of at least one data unit processed by the first BS and an identifier (ID) for a service flow which is allocated for the MS (fig. 18, 19, par. 76, 79, 82, the resumption message FVSHO_Resume MSG indicating MSG_TYPE field indicating the type of message, a CODE field including a control code, a LENGTH field indicating a length of the message, a USER/FLOW-ID field for identifying a user or data flow, and a RESUME_RLP_SEQUENCE field indicating a sequence number of the RLP packet that was last transmitted to the MT).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by LEE in the system of CHO and HAYASHI to providing the target BS the last order number of the packet and the flow ID.
The motivation would have been to differentiate and maintaining the traffic of the current flow of the UE.

Regarding claims 52, 63, CHO teaches the method of claim 51, wherein the request message further includes quality of service (QoS) information and service flow information for the MS (fig. 2, par. 21, the HO_PRE_NOTIFICATION message includes MS unique ID identifying the MS,  Estimated Time to HO indicating an estimated handover start time for the MS, Required BW indicating a bandwidth that the MS 200 requests to a target BS, Service Flow Identifier (SFID) identifying a service flow being serviced to the MS, and Required Quality of Service (QoS) indicating a QoS level for each SFID for requesting handover).

Regarding claims 53, 64, CHO teaches the method of claim 51, wherein the resource configuration information of the second BS is generated based on the configuration information for the MS (fig. 2, par. 26, 27, 28, analyzes the received HO_PRE_NOTIFICATION_RESPONSE messages and orders the recommended neighbor BSs in the order of bandwidth and QoS level closest to the bandwidth and QoS level requested by the MS 200…MOB_BSHO_RSP message…N_Recommended indicates the number of the recommended target BSs, Neighbor BS-ID identifies each of the recommended target BSs, and service level prediction indicates an expected service level that the recommended target BS will provide to the MS 200).

Regarding claims 55, 66, CHO et al. (US 20070010251) teaches a method of operating a second base station (BS) in a communication system, the method comprising: 
receiving, from a first BS, a request message, the request message including configuration information for a mobile station (MS), capability information of the MS required for the second BS to allocate resources for the MS, and an MS identifier (fig. 2, par. 21, the HO_PRE_NOTIFICATION message includes MS unique ID identifying the MS,  Estimated Time to HO indicating an estimated handover start time for the MS, Required BW indicating a bandwidth that the MS 200 requests to a target BS, Service Flow Identifier (SFID) identifying a service flow being serviced to the MS, and Required Quality of Service (QoS) indicating a QoS level for each SFID for requesting handover); 
transmitting, to the first BS, a response message including the MS identifier included in the request message received from the first BS in response to receiving the request message (fig. 2, par. 25, HO_PRE_NOTIFICATION RESPONSE message includes  MS unique ID identifying the MS 200, BW Estimated indicating a bandwidth that the second and third BSs 220 and 230 each are expected to provide, and QoS Estimated indicating a QoS level that the second and third BSs 220 and 230 each are expected to provide); 
However, CHO does not teach receiving, from the first BS, a message including a serial number (SN) of at least one data unit of the MS processed at the first BS.
But, HAYASHI et al. (US 20100130208) in a similar or same field of endeavor teaches receiving, from the first BS, a message including a serial number (SN) of at least one data unit of the MS processed at the first BS (fig. 4, par. 61, sends the target base station 1-2 the forward order number (the maximum forward order number) that the user packet controller 19 has provided to a user packet).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by HAYASHI in the 
The motivation would have been to optimize the transmission by redirect the late arrival packets after handover for the serving BS to send to the target BS.
However, CHO and HAYASHI do not teach an identifier (ID) for a service flow which is allocated for the MS.
But, LEE et al. (US 20030224786) in a similar or same field of endeavor teaches receiving a message including a serial number (SN) of at least one data unit of the MS processed at the first BS and an identifier (ID) for a service flow which is allocated for the MS (fig. 18, 19, par. 76, 79, 82, the resumption message FVSHO_Resume MSG indicating MSG_TYPE field indicating the type of message, a CODE field including a control code, a LENGTH field indicating a length of the message, a USER/FLOW-ID field for identifying a user or data flow, and a RESUME_RLP_SEQUENCE field indicating a sequence number of the RLP packet that was last transmitted to the MT).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by LEE in the system of CHO and HAYASHI to providing the target BS the last order number of the packet and the flow ID.
The motivation would have been to differentiate and maintaining the traffic of the current flow of the UE.

Regarding claims 56, 67, CHO teaches the method of claim 55, wherein the request message further includes quality of service (QoS) information and service flow information for the MS (fig. 2, par. 21, the HO_PRE_NOTIFICATION message includes MS unique ID identifying the MS,  Estimated Time to HO indicating an estimated handover start time for the MS, Required BW indicating a bandwidth that the MS 200 requests to a target BS, Service Flow Identifier (SFID) identifying a service flow being serviced to the MS, and Required Quality of Service (QoS) indicating a QoS level for each SFID for requesting handover).

Regarding claims 57, 68, CHO does not explicitly teach the method of claim 55, further comprising: performing a synchronization operation with the MS.
But, HAYASHI et al. (US 20100130208) in a similar or same field of endeavor teaches performing a synchronization operation with the MS (par. 69, 71, sends the created signal to the UE 3 from the antenna 11 to request the UE 3 to synchronize with the target base station).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by HAYASHI in the system of CHO and LEE to synchronize the UE and target BS.
The motivation would have been to prevent interference and collision.

Regarding claims 59, 70, CHO et al. (US 20070010251) teaches a method of operating a mobile station (MS) in a communication system, the method comprising: 
(fig. 2, par. 27, 28, the MOB_BSHO_RSP message includes a plurality of IEs. The IEs include Management Message Type indicating the type of the transmitted message, Estimated HO start indicating an estimated time when the handover will start, and information about the recommended target BSs ordered by the first BS 210. N_Recommended indicates the number of the recommended target BSs, Neighbor BS-ID identifies each of the recommended target BSs, and service level prediction indicates an expected service level that the recommended target BS will provide to the MS 200); 
wherein the receiving of the first message is based on a request message, transmitted from the first BS to the second BS, the request message including configuration information for the MSS, capability information of the MS required for the second BS to allocate resources for the MS, and an MS identifier (fig. 2, par. 21, the HO_PRE_NOTIFICATION message includes MS unique ID identifying the MS,  Estimated Time to HO indicating an estimated handover start time for the MS, Required BW indicating a bandwidth that the MS 200 requests to a target BS, Service Flow Identifier (SFID) identifying a service flow being serviced to the MS, and Required Quality of Service (QoS) indicating a QoS level for each SFID for requesting handover), and a response message transmitted from the second BS to the first BS, the response message including the MS identifier included in the request message (fig. 2, par. 25, HO_PRE_NOTIFICATION RESPONSE message includes  MS unique ID identifying the MS 200, BW Estimated indicating a bandwidth that the second and third BSs 220 and 230 each are expected to provide, and QoS Estimated indicating a QoS level that the second and third BSs 220 and 230 each are expected to provide).
However, CHO does not teach performing a synchronization operation with the second BS corresponding to the resource configuration information; and 
receiving data through the first BS and the second BS, 
wherein a second message including an identifier (ID) for a service flow which is allocated for the MS and a serial number (SN) of at least one data unit, for the MS, processed at the first BS is transmitted from the first BS to the second BS. 
But, HAYASHI et al. (US 20100130208) in a similar or same field of endeavor teaches performing a synchronization operation with the second BS corresponding to the resource configuration information (fig. 4, par. 69, 71, sends the created signal to the UE 3 from the antenna 11 to request the UE 3 to synchronize with the target base station); and receiving data through the first BS and the second BS (fig. 4, par. 56, 76, 79, 80, receiving packet data from source BS and target BS), 
wherein a second message including a serial number (SN) of at least one data unit, for the MS, processed at the first BS is transmitted from the first BS to the second BS (fig. 4, par. 61, sends the target base station 1-2 the forward order number (the maximum forward order number) that the user packet controller 19 has provided to a user packet). 
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by HAYASHI in the system of CHO to providing the target BS the last order number of the packet from the serving BS.

However, CHO and HAYASHI do not teach an identifier (ID) for a service flow which is allocated for the MS.
But, LEE et al. (US 20030224786) in a similar or same field of endeavor teaches wherein a second message including an identifier (ID) for a service flow which is allocated for the MS and a serial number (SN) of at least one data unit, for the MS (fig. 18, 19, par. 76, 79, 82, the resumption message FVSHO_Resume MSG indicating MSG_TYPE field indicating the type of message, a CODE field including a control code, a LENGTH field indicating a length of the message, a USER/FLOW-ID field for identifying a user or data flow, and a RESUME_RLP_SEQUENCE field indicating a sequence number of the RLP packet that was last transmitted to the MT).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by LEE in the system of CHO and HAYASHI to providing the target BS the last order number of the packet and the flow ID.
The motivation would have been to differentiate and maintaining the traffic of the current flow of the UE.

Regarding claims 60, 71, CHO teaches the method of claim 59, wherein the resource configuration information of the second BS is generated based on the configuration information for the MS (fig. 2, par. 26, 27, 28, analyzes the received HO_PRE_NOTIFICATION_RESPONSE messages and orders the recommended neighbor BSs in the order of bandwidth and QoS level closest to the bandwidth and QoS level requested by the MS 200…MOB_BSHO_RSP message…N_Recommended indicates the number of the recommended target BSs, Neighbor BS-ID identifies each of the recommended target BSs, and service level prediction indicates an expected service level that the recommended target BS will provide to the MS 200).

Regarding claims 61, 72, CHO teaches the method of claim 59, wherein the request message further includes quality of service (QoS) information and service flow information for the MS (fig. 2, par. 21, the HO_PRE_NOTIFICATION message includes MS unique ID identifying the MS,  Estimated Time to HO indicating an estimated handover start time for the MS, Required BW indicating a bandwidth that the MS 200 requests to a target BS, Service Flow Identifier (SFID) identifying a service flow being serviced to the MS, and Required Quality of Service (QoS) indicating a QoS level for each SFID for requesting handover).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/27/2021